PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Callahan et al.
Application No. 15/982,050
Filed: May 17, 2018
Attorney Docket No. UC150_MC01_NP
For: PORTABLE LIQUID ANALYZER

:
:
:   DECISION DISMISSING PETITION
:   UNDER 37 CFR 1.313(c)(2)
:
:


This is a decision on the petition under 37 CFR 1.313, which is being properly treated as a petition under 37 CFR 1.313(c)(2), filed March 8, 2021, to withdraw the above-identified application from issue after payment of the issue fee. 

There is no indication that the request is signed by a registered patent attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of Kevin C. Amendt appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party in whose behalf he or she acts.

The petition is DISMISSED AS MOOT.

Unfortunately, the petition was not referred to the appropriate deciding official for decision until after the issuance of this application into a patent. However, petitioner’s attention is directed to 37 CFR 1.313(d), which states:


A petition under this section will not be effective to withdraw the application from issue unless it is actually received and granted by the appropriate officials before the date of issue.  (Emphasis added) 


In this case, the petition was not received in the Office of Petitions for consideration until March 8, 2021 after the Office closed. Therefore, as the case has now issued, the petition to withdraw from issue cannot be granted.

The request for continued examination (RCE) filed concurrently with the petition is improper in view of the issuance of this application into a patent and will not be processed. Accordingly, the $680 filing fee and the $70 petition fee submitted are unnecessary and will be refunded in due course.

Petitioner is advised, that while petitions to withdraw from issue may be file filed by way of efs-web to the Commissioner for Patents, as was done in this case, applicants were cautioned to hand carry or fax petitions to withdraw from issue directly to the Office of Petitions.  See MPEP § 1308. 
  


This application is being referred back to the Office of Petitions for the processing of the renewed petition under the provisions of 37 CFR 1.78 for acceptance of unintentionally delayed benefit claim. 

Telephone inquiries should concerning this decision be directed to undersigned at (571) 272-1642. Telephone inquiries concerning the status of the pending petition under 1.78 should be directed to the Office of Petitions at their customer service line (571) 272-3282.


/April M. Wise/
Paralegal Specialist, Office of Petitions


cc:	MINTZ LEVIN COHN FERRIS GLOVSKY
	AND POPEO, PC
	ONE FINANCIAL CENTER
	BOSTON, MA  02111